Citation Nr: 1312003	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-44 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from September 1997 to January 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating, effective from September 16, 2009.  The Veteran disagreed with the initial 50 percent disability rating assigned for the service-connected PTSD and this appeal ensued. 

A total rating for compensation purposes based on individual unemployability (TDIU) is generally a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran is employed.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service-connected PTSD is manifested by an overall disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood, due to symptoms of anxiety, nightmares, impaired sleep, near continuous depression, disturbances of motivation and mood, some neglect in personal appearance, a progressive decrease in work efficiency and intermittent periods of inability to perform occupational tasks, difficulty in adapting to stressful circumstances, particularly at work, and difficulty in establishing and maintaining effective work and social relationships.  

2.  Because the Veteran is able to remain employed and adequately care for her son, her PTSD has never more nearly approximated that of total occupational and social impairment.

CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for the assignment of a disability rating of 70 percent, but not higher, for the service-connected PTSD have been more nearly approximated during the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130 including Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the claim of entitlement to a higher disability rating for the service-connected PTSD, initially rated as 50 percent disabling, notice of the underlying service connection claim was provided to the Veteran in October 2009, prior to the initial adjudication of the claim of service-connection for PTSD.  That letter provided notice of all five elements of a service connection claim, including notice of how VA assigns disability ratings and effective dates for all grants of service connection.  

With regard to the increased rating claim, here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, additional notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate her claim for a higher disability rating.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran has not alleged any prejudice with regard to notices provided to her with respect to the claim on appeal.

VA also has a duty to assist Veterans in pursuit of compensation benefits.  In this case, VA has obtained service treatment records, assisted the Veteran in obtaining evidence to the extent possible and afforded the Veteran physical examinations.  First, an examination was provided in October 2009 to assess whether the Veteran had PTSD related to service, and then an additional examination was provided to assess the extent and severity of the PTSD throughout the appeal period in light of the Veteran's disagreement with the initial 50 percent rating assigned.  Furthermore, the most recent VA PTSD examination of June 2012 is adequate as the examiner reviewed the history of the condition, conducted a mental status examination, and provided sufficient information so the Board's determination is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).   

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.  

In sum, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim with regard to the proper rating assigned for the service-connected PTSD.

II.  Increased Rating - PTSD

The Veteran seeks a higher rating for the service-connected PTSD, rated as 50 percent disabling since September 16, 2009, the effective date of service connection.  She asserts that her PTSD symptoms are productive of near-continuous anxiety, depression and agitation; significant sleep disturbance, constant worry, avoidance, impaired impulse control, lack of concentration and difficulty in adapting to stressful circumstances.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, diagnostic Code 9411 governs ratings for PTSD.  Regardless of which diagnostic code is used to rate the psychiatric disability, the outcome is the same because all mental disorders are rated pursuant to the Schedule for Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

Under Diagnostic Code 9411, for PTSD, a 50 percent evaluation is warranted when the veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The next higher, 70 percent, evaluation is warranted for a mental disorder where the veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical; obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).
It is noted that the "such symptoms as" language of the diagnostic code listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Global Assessment of Functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The evidence of record consists of VA examinations from October 2009 and June 2012; VA outpatient mental health records; and lay statements provided by the Veteran and two of her co-workers.  Collectively this evidence reveals that the Veteran was raped in service, and developed PTSD as a result.  Ever since service, the Veteran has suffered with depression and anxiety, a lack of motivation, and has struggled to remain a productive member of society.  The evidence also shows that despite of these setbacks, the Veteran has worked hard in school, has been able to hold a steady job and raise a child, although more recently, her marriage appears to be failing and her co-workers have noticed a decline in the Veteran's mental health.  

On her September 2009 claim form, the Veteran described the military sexual trauma (MST) that happened to her during service.  After service, the Veteran attended community college and eventually transferred to a 4-year university.  At that time, she met her husband.  They eventually married and she earned a Masters degree in Community Counseling.  She described her marriage during that time as difficult because she drank heavily and was often abusive toward her husband.  She believes she chose the field of counseling because it kept the focus on other people's problems instead of her own.  

In this regard, the Veteran has stated many times in the record that she always thinks back to her rape in service and this causes daily stress, anxiety, depression, sleep disturbance, difficulty concentrating, and lack of motivation.  The Veteran reports that she is unable to have close and intimate relationships with others.  She feels that her trust, safety, power/control, intimacy and self-esteem were all adversely affected by her MST.  See VA outpatient mental health therapy notes from August 2009, September 2009, and October 2009.  

At the Veteran's VA examination in October 2009, the examiner noted the Veteran's symptoms of ongoing depression and anxiety, re-experiencing thoughts, occasional dreams, intrusive memories of assault, avoiding talking about the trauma, difficulty feeling connected or intimate with others, some hypersexual behavior at times, reduction in short term memory, easily distracted, feeling of a somewhat foreshortened sense of future, bored with current life and lacking distractions, and sometimes startle and avoiding crowds with crying spells and risky behavior.  She noted that it all began after the military experience, directly related to the sexual trauma.  She also reported binge drinking in the past and promiscuous behavior as well as a great deal of emotional distress.

With regard to her employment, the Veteran reported ongoing difficulties.  She explained that whenever she has to deal with any problems or conflicts, she becomes overwhelmed.  She indicated, for example, that when she was doing her internship for her Master's, she had to counsel teenage girls who often reported sexual trauma, which caused extreme reactions for her; and, that her current job as a domicile assistant caused the same difficulties.  

On mental status examination, the Veteran was casually dressed, and appropriately groomed.  Affect was extremely nervous at first, noting that she had not been sleeping and her heart had been beating leading up to the appointment.  She was more engaging as the interview continued and appeared more relaxed at the end.  The Veteran was oriented times four.  Thought processes were grossly intact.  The Veteran reported no perceptual disturbances, no impairment in thought processes or hallucinations.  She reported ongoing anxiety and depression, which could be intense at times, particularly when she drove her car and had panic attacks and became extremely overwhelmed.  She also noted some obsessive thoughts in maintaining a routine, but did not feel it went to excess.  Voice and speech were within normal limits.  Intelligence appeared to be average to above average.  No psychomotor agitation or retardation was observed, and memory was grossly intact.

She reported sleep of about 4 to 5 hours per night with difficulty falling asleep and sleep continuity disturbance.  Her appetite was poor and her concentration was impaired.  She reported that her mood was "blah" and her energy was low.

With regard to PTSD-related symptoms, the Veteran reported nightmares about 2 times per week as well as recurrent and intrusive recollections of the event on almost a daily basis.  The Veteran reported some flashbacks, and a strong psychological and physiological reactivity to movies, television, or anything related to sexual trauma.  The Veteran avoids discussing the in-service MST with everyone, and found it difficult to attend therapy sessions as a result.
Based on the foregoing, the examiner described the Veteran's PTSD as moderate to severe, and noted that within the prior year, the Veteran has had more difficultly managing the PTSD, much of it related to exposure at work to incidents of people with similar trauma.  The examiner explained that the Veteran will have occasional periods of being okay, but then something stressful will happen and it will trigger a new episode.  

With regard to social impairment, the Veteran reported a fair amount of isolation, indicating that she had no friends, and spent most of her time with her husband.  The Veteran reported doing very little other than work, and occasionally going out to drink.  She is able to maintain activities of daily living, but has difficulty maintaining family role functioning.  

The examiner suggested that the Veteran's continued reports of ongoing stress at work meant that there was a reduced reliability and productivity due to PTSD symptoms.  The examiner indicated that the Veteran's PTSD did require continuous medication.  The GAF was listed as 50, indicating serious symptoms.  

VA outpatient mental health records from October 2009 through December 2009 show that the Veteran cancelled a few appointments during this time period because she was experiencing increased distress and wanted to avoid discussion with anyone.  She reported feeling more depressed with an exacerbation of re-experiencing symptoms related to her trauma and the actions involved in the aftermath of the trauma.  As with all therapy sessions, the Veteran was fully oriented, but anxious.  

Outpatient mental health treatment records from January and February 2010 show that the Veteran had varied her medications and decreased her caffeine intake, and as a result she was sleeping better.  A February 2010 VA outpatient mental health medication management note shows that the Veteran had recently applied for a new position; that she felt was better suited to her degree; and, she was more confident about the interviewing process than the year prior when she failed an interview due to stress and anxiety.  
To support her March 2010 Notice of Disagreement, the Veteran stated that therapy had been a struggle for her and "opening up" was not easy, which she believes has led to an underreporting of symptoms.  The Veteran explained that her trauma and the associated mistreatment by her chain of command continued to negatively impact her life on a daily basis.  She further explained that she copes through denial and by telling others that she is okay when she is not okay.  

With regard to underreporting, the Veteran provided an example of an obsessional ritual whereby she leaves for work two hours early every day and arranges her schedule so that she is able to leave work early in order to reduce her anxiety.  If she thinks she will be late, she starts to panic.  The Veteran also explained that she has an obsessive fear of dying in a car crash every time she gets into a car.  The Veteran was overly focused on her appearance and saw flaws in everything.  Some days the obsession is so overwhelming that she calls in sick to work.  The Veteran also reported feeling completely disconnected from everyone else in the world, including her husband.  She stated that she does not like to talk to others because she does not trust anyone.

A March 2010 VA outpatient social work individual therapy note reveals that the Veteran began resuming individual therapy at that time, and complained that it was very difficult due to heightened anxiety and a tendency to withdraw and avoid opening up.  The Veteran reported that she had recently emailed her perpetrator looking for closure and that ended up being a negative experience.  Also, the Veteran reported that she was binge drinking on weekends and drank to the point of blacking out.  On mental status examination, the Veteran was oriented in all spheres; future focused, with a mildly anxious mood and affect.  There were no suicidal or homicidal ideations.

A June 2010 VA outpatient treatment record notes that the Veteran continued to binge drink and missed her last few mental health care appointments.  She continued to struggle with depression and a lack of motivation.  She did not feel that therapy was helping, and on days that she did not work, she felt "blah" and barely had the energy to get out of bed.  However, she stated that her married life was going well and she gave a lot of credit to her husband who was very supportive.  

A July 2010 VA mental health psychiatry note reveals that the Veteran experienced anxiety episodes when in unfamiliar environment.  The examiner noted a long history of emotional instability, anxiety, alcohol dependence, and maladaptive coping skills.  The Veteran reported continued dreams, recurrent distressing memories, avoidance, and hypervigilance related to the MST.  At the time of the assessment, the Veteran had remained abstinent of alcohol for 4 weeks and expressed motivation to maintain abstinence.  She noted previous preoccupation with weight, and a history of childhood verbal trauma.  On mental status examination, the Veteran was fully oriented and looked younger than her stated age.  She was attractive and presented with good grooming and hygiene, wearing well-applied make-up.  She was cooperative, although difficult to engage.  Eye contact was fair and speech was soft spoken, but well-expressed.  Mood was anxious and affect was congruent.  Thought process was linear and goal directed.  She denied suicidal and homicidal ideation as well as psychotic symptoms.  She had self-esteem issues and limited stress coping skills.  

A September 2010 VA mental health psychiatry medication management note reveals that the Veteran had a childhood history of ADHD, previously managed with Ritalin and Adderall.  The Veteran also reported that her sleep remained inconsistent.  On examination, she presented with good grooming and hygiene, wore meticulous made up and eye glasses, although her mood was concerned and affect was congruent.  

The Veteran underwent additional VA examination in June 2012, two months after the birth of her son.  The examiner noted a current GAF of 50, and specifically indicated that the Veteran's level of occupational and social impairment resulted in reduced reliability and productivity.

The examiner noted that the Veteran had remained at the same job since the initial PTSD examination in October 2009, but had been promoted to a psychology assistant.  The Veteran reported some difficulty at work, occasionally being overwhelmed by stress and exposure to trauma, but she worked hard to manage it.

The examination report reveals that the Veteran stopped all of her medications during pregnancy and re-started them after the birth of her son.  She has never been hospitalized psychiatrically, but continued to meet with a psychiatrist for medication management and therapy.  

On the examination report, the examiner noted the following symptoms associated with the Veteran's PTSD: recurrent and distressing recollections of the event; feeling as if the traumatic event was recurring; intense psychological distress; and reactivity at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  She also had avoidance of all thoughts, feelings and conversations regarding the trauma; a feeling of detachment or estrangement from others; restricted range of affect (e.g., unable to have loving feelings); difficulty falling or staying asleep; irritability or outbursts or anger; difficulty concentrating; hypervigilance; and exaggerated startle response.

The examiner further noted the following symptoms that applied the Veteran's PTSD:  depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood and difficulty in adapting to stressful circumstances, including work or a worklike setting.  In addition, some passive suicidal ideation was noted in the clinical findings.  

When asked if things were better, worse, or about the same since the last examination, the Veteran felt that things were worse, noting that her anxiety seemed to have increased and wishing that she would have progressed further in treatment.  The Veteran also indicated that she had been more reactive to her husband's comments and noted passive thoughts of wanting to be dead or that her assailant had "finished what he started."  The Veteran continued to have recurring dreams about the MST, but did acknowledge that having a baby had been a wonderful addition to her life and she had been able to bond with him.  At work, however, her stressors continued, suggestive of reduced reliability and productivity when under emotional distress, particularly when she comes across a chart of a woman with a similar experience to hers.  She described her occupational functioning as 70 percent okay and 30 percent struggling.

The examiner referred to an April 2011 neurological evaluation which noted that, despite her high average intelligence and well developed verbal abilities, she appeared to have some difficulties in maintaining attention and concentration, which was felt to be an issue related to attention deficit disorder (ADD).  The examiner was aware that the Veteran suffered from severe PTSD with depression which also negatively affected her attention, concentration, and memory.  

Based on the above findings, the examiner opined that the Veteran's ADD-related symptoms were more likely than not related to her service-connected PTSD.  The examiner also noted that over the years she may have had periods of improved mood at times, but overall, she continued to struggle with sadness and stagnation, ongoing nightmares, emotional numbing, and at other times struggling with hyperarousal symptoms.  Significantly, the examiner indicated that the Veteran's PTSD symptoms, noted above, caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50.

A GAF score summary shows all the listed GAF scores from VA providers dated from March 2010 through September 2012.  They range from 50 to 58, with an average of 54.6 

In December 2012, the RO received a statement from the Veteran in support of her appeal.  In the statement, she detailed the night of her rape, presumably to provide additional insight as to her recurrent thoughts and nightmares.  The Veteran also noted other incidents involving personal assaults during service; and, indicated that she had recently separated from her husband.  

The Veteran submitted lay statements dated in December 2012 from two co-workers in support of her claim.  J.K. stated that she had worked directly with the Veteran for the previous two years, and had recently noticed a change in the Veteran's behavior.  J.K. noted in particular, that the Veteran had missed work and showed signs of withdrawal and disinterest in work-related  duties that she typically excelled at and took great pride in.  J.K. wrote that the Veteran had opened up to her with regard to her use of alcohol to numb her thoughts and feelings.  J.K. reported that the Veteran had several episodes of breaking down and crying while at work and took excessive breaks throughout the day to smoke and drink caffeine to sustain her energy levels.  J.K. also noticed that the Veteran's appearance was declining, as she was showing up to work in "comfortable" clothes and hats rather than professional attire.  

In the other lay statement, nurse practitioner S.G. noted that the Veteran appeared to have great difficulty finishing a full tour of duty and was often so exhausted that she had to leave work early.  Also, the Veteran frequently used sick leave so that she could recover enough emotionally to come back to work.  S.G. also noticed that the Veteran's work performance had diminished, as she made many errors and often had to be reminded of things.  S.G. noted that the Veteran was sad and tearful and expressed anxiety when she talked about her experience in the military.  N.G. reported that the Veteran had nightmares, poor sleep and reported emotional numbing toward her husband.  According to S.G., the Veteran had a sense of hopelessness, and a difficulty focusing and concentrating.  With regard to personal appearance, S.G. stated that although she was always clean, the Veteran's efforts to present herself in an appropriate manner at work wavered between dressing appropriately and presenting herself in clothes which are inappropriately casual for the work environment.  S.G. also noticed that the Veteran's smoking had increased and she spoke of drinking as a way to avoid bad thoughts.  

In summary, the evidence of record shows that all of the symptoms associated with the Veteran's service-connected PTSD, have been fairly stable, and consistent, throughout the appeal period.  These symptoms include severe depression and anxiety; excessive worry and significant isolation from the public; chronic sleep impairment; panic nightmares, irritability, anger, lack of concentration, some memory impairment, obsessional rituals that interfere with occupational functioning, a growing disinterest in appearance, and at least one report of suicidal ideation.  Importantly, the examination reports show varying degrees of overall severity of the Veteran's PTSD, but the Veteran admitted that she had underreported the severity of her symptoms to the first VA examiner.  This is consistent with the findings; yet, the Veteran has always maintained that she has suffered with the above noted symptoms during the entire period covered by this claim.  Certainly there are periods since the Veteran filed her claim of service connection for PTSD where her symptoms were less severe than during other times; however, the consistently reported GAF scores of around 50, and the examination reports noting significant impairment show that, from an overall standpoint, the severity of the reported symptoms has remained relatively similar.  

Although the VA examiner in June 2012 suggested that the above symptoms cause only reduced reliability and productivity due to social and occupational impairment, a GAF of 50 was noted on the same examination, indicating serious symptoms.  Moreover, when the entire record is reviewed, including the mental health assessments, individual therapy notes, lay statements and the Veteran's competent and credible statements regarding her symptoms, it tends to show a more severe overall disability picture.  The people who provided the lay statements in December 2012 see the Veteran on a daily basis so their statements regarding the Veteran's observable symptoms are highly probative, and there is no reason to doubt their credibility in this regard.  Moreover, both statements were provided by health care workers, including one social worker.  As such, their opinions may also be considered a competent medical evidence weighing in favor of the claim.  The statements provided by the Veteran's co-workers, who see the Veteran on a regular basis, provide greater insight and detail with respect to the Veteran's occupational and social functioning.  

Although some of the GAF scores range in the mid 50's, which is generally indicative of moderate impairment, it is unclear as to whether these scores consider the social and occupational impairment, particularly in light of the fact that the June 2012 examiner listed a GAF of 50, and indicated that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  The Veteran's near-continuous anxiety, panic, depression, obsessional rituals, isolation, inability to concentrate or remain focused, has created a consistent pattern of deficiencies in most areas.  Although the Veteran has, at times, indicated that her husband is supportive, she admittedly does not open up to him and has recently reported that they are now separated.  There is no indication from the record that the Veteran interacts with anyone outside of her work and her child.  The Veteran is so anxious about getting in a car crash that she sometimes refuses to drive to work and takes sick leave instead.  Finally, the examiner in June 2012 opined that the Veteran's ADD is related to the PTSD.  This provides further objective evidence of a lack of concentration and an inability to remained focused and complete tasks.  

These symptoms alone establish that the Veteran has social and occupational deficiencies in most areas, including work, family relations, thinking and mood.  When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Given that the interpretation of the medical and lay evidence in this case provides doubt as to whether the assignment of a 50 percent rating is adequate for the service-connected PTSD, the Board must resolve all doubt in the Veteran's favor and assign the higher rating.  In light of the foregoing, the criteria for the assignment of a 70 percent rating, but no higher, have been more nearly approximated since the effective date of service connection.  In essence, the evidence shows deficiencies in most areas, and more than just reduced reliability and productivity.  Since the effective date of service connection, the Veteran had very little productivity.  Thus, an initial evaluation of 70 percent for the service-connected PTSD is warranted.

Moreover, the assignment of staged ratings has been considered pursuant to Fenderson v. West, 12 Vet. App. 119 (1999); however, at no time since service has the service-connected disability been more disabling than as currently rated.

Significantly, at no time since the effective date of service connection, has the Veteran exhibited total occupational and social impairment sufficient to warrant the maximum (100 percent) rating.  As noted in more detail below, the record clearly demonstrates that the Veteran is still employed, and at no time during the course of this appeal has the Veteran been totally socially impaired.  Certainly she has social impairment, as demonstrated by her isolative behavior, lack of friends, inability to open up to people, and her recent separation from her husband.  However, the Veteran birthed a child and has expressed care for this child.  Moreover, there is nothing in the record to suggest that the Veteran cannot properly raise the child.  Also, the lay statement from co-worker J.K. provides some evidence that the Veteran has the ability to talk to others and express feelings to others.  In other words, the evidence shows that the Veteran has significant social impairment, but not total social impairment.  

At no time during the appeal period has the Veteran ever experienced signs of psychosis, or disassociation from reality.  There have never been hallucinations or delusions, and the Veteran has not indicated a problem with her long-term memory.  At every examination, the Veteran has been fully oriented.  As total social impairment is not demonstrated, the criteria are not met for the assignment of a 100 percent schedular rating at any time during the course of this appeal.  

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's symptoms are significant social and occupational impairment with severe anxiety, depression, obsessional rituals, nightmares, recurrent thoughts, difficulty concentrating and completing tasks, severe isolative behavior, and a disinterest in appearance.  These are specifically contemplated by the schedule.  Furthermore, the competent evidence does not show that the disability at issue causes marked interference with employment.  Nor does it show that the disability requires frequent hospitalizations, or otherwise produces impairment unrecognized by the schedule.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An initial disability rating of 70 percent is granted for the service-connected PTSD, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


